Motion by petitioner to dispense with printing in a proceeding under article 78 of the Civil Practice Act, commenced in the Richmond County Supreme Court and transferred for disposition to this court pursuant to section 1296 of the Civil Practice Act. Motion granted. The appeal will be heard on the original papers (including the typed minutes) and on petitioner’s typewritten brief. Petitioner is directed to file six copies of her brief and to serve one copy on the Attorney-General. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.